Title: Treasury Department Circular to the Collectors of the Customs, 8 June 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,June 8, 1792.
Sir,

The 66, 67 and 68th sections of the Collection Law, make provision respecting the prosecution, receipt, appropriation and distribution of and for fines, penalties and forfeitures, under that act. The provision is less precise and clear than could be wished, and may require legislative revision. In the mean time it is indispensable that some arrangement should be made and observed; consulting such indications as are to be found in the law, and pursuing the most convenient and orderly course.
The 66th section appears to contemplate the Collector, as the person, who is to direct, in the first instance, prosecutions for fines, penalties and forfeitures, and who is to receive, distribute and pay their proceeds. This seems to be a leading idea, and one which will, most conveniently, guide the arrangement.
As incident to the duty of prosecuting, the paying of all expences incurred will belong to the Collectors. These expences being truly charges on the collection of the Revenue, will be properly paid out of the product of the duties, where they cannot be defrayed by the issue of the prosecutions.
As the Collector is to cause suits to be instituted, and, from official situation, must know the circumstances of each case, he can also best adjust these expences. The taxation, by the proper officers of courts, will guide as to the ordinary Court charges. A separate account must be stated of the charges attending each suit; and of the proceeds, that is, the value recovered, if any, and of the distribution. A form will be transmitted by the Comptroller.
The proceeds of forfeited vessels and goods, and the sums recovered, as for pecuniary fines and penalties, will naturally come, in the first instance, into the hands of the Marshals. These, they will pay over to the respective Collectors, who will pay the charges and distribute the net remainder.
Where judgment is rendered against the Public, or where, though in favour of the Public, nothing is or can be received, the plaintiff’s costs and charges must be defrayed by the Collector out of the product of the duties.
Where judgment is rendered in favour of the Public, and something is both recovered and received, it is to be applied, in the first instance, towards the payment of expences. If not sufficient, the deficiency is to be paid out of the product of the duties. If more than sufficient, the moiety of the net surplus is to be accounted for to the Public by the Collector, as a specific fund, subject to special appropriation, and the other moiety is to be distributed among the parties entitled, as the law directs.
The same arrangement is to be observed with regard to penalties and forfeitures under the registering and coasting act.

I am, with much consideration,   Sir,   Your obedient Servant.
A Hamilton
